         Case 1:19-cv-12551-FDS Document 305 Filed 08/13/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

 SINGULAR COMPUTING LLC,                           Civil Action No. 1:19-cv-12551-FDS

         Plaintiff,

 v.

 GOOGLE LLC,

         Defendant.

                      DECLARATION OF KEVIN GANNON
               IN SUPPORT OF PLAINTIFF’S MOTION TO COMPEL
      INSPECTION, TESTING, AND SOURCE CODE OF THE ACCUSED PRODUCTS


        I, Kevin Gannon, hereby declare as follows:

        1.      I am an attorney with the law firm Prince Lobel Tye LLP, attorneys for the

plaintiff in this action, Singular Computing LLC (“Singular”). I submit this declaration in

support of Singular’s motion to compel inspection, testing, and source code of the accused

products.

        2.      Attached hereto as Exhibit F is a true and correct copy of two pages of the 2020

Annual Report of Alphabet Inc.

        3.      Attached hereto as Exhibit G is a true and correct copy of three pages downloaded

from www.macrotrends.net on August 12, 2021.

        4.      Attached hereto as Exhibit H is a true and correct copy of two pages downloaded

from www.google.com on August 12, 2021.

        5.      [SEALED] Attached hereto as Exhibit I is a true and correct copy of a letter from

Deeva Shah to Kevin Gannon dated March 1, 2021.

        6.      Attached hereto as Exhibit J is a true and correct copy of an email from Kevin

Gannon to Deeva Shah et al. dated July 16, 2021.
         Case 1:19-cv-12551-FDS Document 305 Filed 08/13/21 Page 2 of 2




       6.      Attached hereto as Exhibit K is a true and correct copy of an email from Deeva

Shah to Kevin Gannon dated July 19, 2021.

       7.      Attached hereto as Exhibit L is a true and correct copy of an email from Kevin

Gannon to Deeva Shah et al. dated July 20, 2021.

       8.      [SEALED] Attached hereto as Exhibit M is a true and correct copy of an email

from Brian Seeve to Anna Porto et al. dated July 21, 2021.

       9.      [SEALED] Attached hereto as Exhibit N is a true and correct copy of an email

from Brian Seeve to Matthias Kamber et al. dated July 8, 2021.

       10.     [SEALED] Attached hereto as Exhibit O is a true and correct copy of excerpts

from the transcript of the deposition of Norman Jouppi taken in this case on July 16, 2021.

       11.     [SEALED] Attached hereto as Exhibit P is a true and correct copy of excerpts

from the transcript of the deposition of Jeffrey Dean taken in this case on July 21, 2021.

       12.     Attached hereto as Exhibit Q is a true and correct copy of excerpts from the

transcript of the June 30, 2021 Motion Hearing in this case.

       13.     The foregoing is true and correct to the best of my current knowledge.

       Executed under the pains and penalties of perjury of the United States of America at

Boston, Massachusetts on August 13, 2021.


                                              /s/ Kevin Gannon




                                                 2
